COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



LA BODEGA WHOLESALE, INC.,


                            Appellant,

v.

LA FIESTA MEXICAN PRODUCTS,
INC., D/B/A LA FIESTA IMPORTS &
EXPORTS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00257-CV

Appeal from the

210th District Court

of El Paso County, Texas

(TC# 2003-3276)

MEMORANDUM OPINION

 The Court reviews this appeal on its own motion to determine whether it should be dismissed
for want of prosecution.  On September 23, 2009, Appellant, La Bodega Wholesale, Inc., filed its
notice of appeal.  By correspondence on the same date, the Clerk of the Court informed Appellant
that it had not tendered the requisite filing fee.  Appellant was warned that failure to tender such
payment within twenty days may result in dismissal.  Alternatively, the Clerk requested that
Appellant inform the Court within twenty days if it was excused from paying the cost of the filing
fee.  By correspondence dated October 23, 2009, Appellant received a second notice that the filing
fee had not been paid, and unless excused, had twenty days from the date of notice to remedy the
deficiency.  Appellant has made no payment and has not responded to this Court's requests. 
Therefore, pursuant to Tex. R. App. P. 42.3(b), (c), we dismiss this appeal for want of prosecution.

						GUADALUPE RIVERA, Justice
December 30, 2009

Before Chew, C.J., McClure, and Rivera, JJ.